Citation Nr: 0118291	
Decision Date: 07/13/01    Archive Date: 07/17/01

DOCKET NO.  00-18 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date prior to October 1, 1999 
for a 10 percent rating for service-connected deviated nasal 
septum.  

2.  Entitlement to a rating in excess of 10 percent for 
service-connected deviated nasal septum.  

3.  Entitlement to a compensable rating for service-connected 
maxillary sinusitis.

4.  Entitlement to a compensable rating for service-connected 
scar, left cheek.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel  


INTRODUCTION

The veteran had active service from January 1977 to January 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office in San Juan, the 
Commonwealth of Puerto Rico.  In December 1999, the RO 
granted a claim for an increased rating for service-connected 
deviated nasal septum, to the extent that it increased the 
rating for this disorder to 10 percent.  The RO assigned an 
effective date of October 1, 1999 for the 10 percent rating.  
The RO also denied claims for increased ratings for service-
connected maxillary sinusitis, and scar, left cheek, mildly 
disfiguring, with both disabilities evaluated as 0 percent 
disabling (noncompensable).  The veteran appealed the issues 
of entitlement to higher ratings for his service-connected 
deviated nasal septum, maxillary sinusitis, and scar, left 
cheek.  In addition, in January 2000, the veteran filed a 
notice of disagreement with the RO's assigned effective date 
for the 10 percent rating for his deviated nasal septum.  In 
September 2000 the RO denied this claim.  The veteran has 
appealed.  


FINDINGS OF FACT

1.  A formal claim for an increased (compensable) rating for 
service-connected deviated nasal septum was received on 
September 30, 1999.  

2.  In December 1999, the RO assigned an effective date of 
October 1, 1999 for a 10 percent rating for service-connected 
deviated nasal septum; the RO commenced payment at the 10 
percent rate on November 1, 1999.  

3.  The veteran's deviated nasal septum is productive of 
subjective complaints of difficulty breathing; it is not 
shown to be productive of loss or scars of the nose exposing 
both nasal passages.

4.  The veteran's maxillary sinusitis is productive of 
subjective complaints of congestion; the evidence does not 
show that his sinusitis is productive of one or two 
incapacitating episodes per year requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year characterized by 
headaches, pain, and purulent discharge or crusting.  

5.  The veteran's scar, left cheek, is productive of no more 
than slight disfigurement; it is not shown to be manifested 
by objective evidence of tenderness or pain, repeated 
ulceration, or any limitation on use.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date of September 30, 1999, 
and no earlier, for a 10 percent rating for deviated nasal 
septum have been met with payment to commence effective 
October 1, 1999.  38 U.S.C.A. § 5110(b)(2) (West 1991); 38 
C.F.R. §§ 3.31, 3.400(o)(2) (2000).  

2.  The criteria for a rating in excess of 10 percent for 
service-connected deviated nasal septum have not been met.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); Veterans Claims 
Assistance Act (section 4, 114 Stat. 2096, 2098-2099); 
38 C.F.R. §§ 3.102, 4.97, Diagnostic Codes 6502, 6504 (2000).  

3.  The criteria for a compensable rating for service-
connected maxillary sinusitis have not been met.  38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 1999); Veterans Claims Assistance 
Act (section 4, 114 Stat. 2096, 2098-2099); 38 C.F.R. 
§§ 3.102, 4.97, Diagnostic Code 6513 (2000).  

4.  The criteria for a compensable rating for service-
connected scar, left cheek, have not been met.  38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 1999); Veterans Claims Assistance 
Act (section 4, 114 Stat. 2096, 2098-2099); 38 C.F.R. 
§§ 3.102, 4.118, Diagnostic Code 7800 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The appellant was 
notified in the December 1999 rating decision that his 
deviated nasal septum disability was evaluated as 10 percent 
disabling, and that his maxillary sinusitis, and scar, left 
cheek, were evaluated as noncompensable.  In September 2000, 
he was also notified that the criteria for an effective date 
prior to October 1, 1999 for his 10 percent rating for his 
deviated nasal septum had not been met.  Those are the key 
issues in this case, and the rating decision, the statements 
of the case (SOC) dated in June and September of 2000, and 
the March 2001 supplemental statement of the case informed 
the appellant of the evidence that was needed to substantiate 
these claims.  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes the discussions in the rating 
decision, the SOC's and the SSOC sent to the appellant 
informed him of the information and evidence needed to 
substantiate these claims and complied with VA's notification 
requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The appellant has not referenced any unobtained 
evidence that might aid his claim.  The appellant has not 
requested any relevant treatment records which the RO has 
failed to obtain.  Private medical records have also been 
associated with the claims file.  The RO also requested and 
obtained service medical records from the National Personnel 
Records Center.  The appellant was provided VA examinations 
in November 1999 and January 2001, and the Board finds that 
there is sufficient evidence of record to decide his claims 
properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

I.  Earlier Effective Date

The veteran argues that he is entitled to an effective date 
prior to October 1, 1999 
for his 10 percent rating for his deviated nasal septum.  In 
his notice of disagreement, received in January 2000, he 
argues that the correct effective date should be December 12, 
1984, "When you awarded me 3 conditions as S/C" (the Board 
notes that the RO granted service connection for deviated 
nasal septum in September 1984, with an effective date for 
service connection of February 28, 1983).  

The statutory and regulatory provisions explicitly specify 
that except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400.  

For claims for increased disability compensation, an increase 
in disability compensation may be granted from the earliest 
date on which it is factually ascertainable that an increase 
in disability occurred if the claim for an increase is 
received within 1 year from that date.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Harper v. 
Brown, 10 Vet. App. 125 (1997); Quarles v. Derwinski, 3 Vet. 
App. 129, 134-135 (1992); VAOPGCPREC 12-98, 63 Fed. Reg. 
56704 (1998).  

In this case, determining whether the effective date assigned 
for an increased rating is correct or proper under the law 
requires (1) a determination of the date of the receipt of 
the claim for the increased rating as well as (2) a review of 
all the evidence of record to determine when an increase in 
disability was "ascertainable."  See Hazan v. Gober, 10 Vet. 
App. 511, 521 (1992).  The Board will therefore first 
determine the date of receipt of the veteran's increased 
rating claim.  

In September 1984, the RO granted service connection for 
deviated nasal septum, evaluated as 0 percent disabling.  
There was no appeal, and the RO's September 1984 decision 
became final.  See 38 U.S.C.A. § 7105(c) (West 1991).  
According to a date stamp, the RO received the veteran's 
claim of entitlement to an increased rating for "nose 
deflection" on September 30, 1999.  The form was signed by 
the veteran and dated October 1, 1999.  Obviously, either the 
RO made an error in date stamping the receipt of the form or 
the veteran made an error in dating the form.  The difference 
of one day is significant in this case because as will be 
explained later, it may mean a difference of one month in 
actual payment of benefits.  At this point, it really can not 
be ascertained with any degree of factual certainty as to 
which of the two dates is controlling.  Under such 
circumstances, the benefit of the doubt will be given to the 
veteran and September 30 will be accepted as the date of 
receipt of claim.  The Board further notes that there is no 
evidence of a formal claim or written intent to file a claim 
for an increased rating for deviated nasal septum dated prior 
to receipt of this claim.  See 38 C.F.R. §§ 3.155, 3.157 
(2000).  

In December 1999, the RO granted a claim for an increased 
rating for service-connected deviated nasal septum, to the 
extent that it increased the rating for this disorder to 10 
percent.  The RO assigned an effective date of October 1, 
1999 for the 10 percent rating, with payment at the 10 
percent rate commencing on November 1, 1999.  In January 
2000, the veteran filed a notice of disagreement with the 
RO's assigned effective date for the 10 percent rating for 
his deviated nasal septum.  In September 2000 the RO denied 
this claim.  The veteran has appealed.  

Given the foregoing, the Board finds that the veteran's claim 
for an increased rating was received on September 30, 1999.  
Therefore, the proper effective date for the award is 
September 30; however, 38 C.F.R. § 3.31 (2000) provides that 
increased awards of compensation may not be made for any 
period prior to the first day of the calendar month following 
the month in which the award became effective.  Thus actual 
payment of the award commences on October 1, 1999.  In this 
case, although the RO's December 1999 decision indicates that 
the RO assigned an effective date of October 1, 1999 for the 
veteran's deviated nasal septum at the 10 percent rate, a 
compensation and pension award (VA Form 21-8947), dated in 
December 1999, indicates that the RO actually awarded these 
benefits beginning one month later (November 1, 1999).  
Accordingly, the Board finds that payment for the veteran's 
deviated nasal septum at the 10 percent rate should have 
commenced as of October 1, 1999, and not November 1, 1999.  
To the extent that the effective date of the increased award 
should be September 30, 1999 and payment at the 10 percent 
rate for the veteran's deviated nasal septum should have 
commenced as of October 1, 1999, the claim for an earlier 
effective date is granted.  

The Board further notes 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2) provide that the effective date of an increased 
award will be the earliest date as of which it is factually 
ascertainable that an increase in disability occurred 
provided that a claim is received within one year from such 
date, otherwise, the effective date will be the date of 
receipt of claim.  In this case, there is no evidence 
whatsoever that the disability had increased in severity 
within the one year period preceding the September 30, 1999 
claim for increase.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and that 
an effective date prior to September 30, 1999 is not 
warranted for the veteran's 10 percent rating for his 
deviated nasal septum.  

II.  Increased Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2000).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

With regard to the claims for a deviated nasal septum, and 
scar, left cheek, a review of the veteran's service medical 
records shows that in November 1978, he was involved in an 
accident in which the armored personnel carrier in which he 
was riding flipped over.  He sustained non-displaced 
fractures to his zygomas, a fracture to his nose, and 
mandible (left), and multiple lacerations, contusions and 
abrasions.  

A.  Deviated Nasal Septum

In September 1984, the RO granted service connection for 
"deviated nasal septum, slight," evaluated as 
noncompensable.  In September 1999, the veteran filed a claim 
for an increased (compensable) rating, which the RO granted 
in December 1999, to the extent that it determined a 10 
percent rating was appropriate.  The veteran has appealed.  

The veteran's deviated nasal septum is currently evaluated as 
10 percent disabling under DC 6502.  Under DC 6502, a 10 
percent evaluation will be assigned where there is 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.  38 C.F.R. § 4.97, DC 6502.  The 10 
percent rating is the maximum rating provided for under DC 
6502.  A rating in excess of 10 percent is not warranted 
under any other potentially applicable diagnostic code.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under 
38 C.F.R. § 4.118, DC 6504, a 30 percent evaluation is 
warranted for nose, loss of part of, scars: exposing both 
nasal passages.  However, there is no evidence that the 
veteran suffers from scars or a loss of the nose which 
exposes both nasal passages.  Accordingly, a 30 percent 
rating is not warranted under DC 6504.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the criteria for a rating in excess of 10 percent for 
service-connected deviated nasal septum have not been met.  
The claim is therefore denied.  


B.  Maxillary Sinusitis

A review of the veteran's written statements, and in 
particular the transcript from his hearing, held in January 
2001, shows that he asserts that a compensable evaluation is 
warranted because he has congestion while jogging, and he 
must use medication for control of his symptoms.  

Under 38 C.F.R. § 4.97, chronic maxillary sinusitis (DC 
6513), is to be rated under a general rating formula for 
sinusitis, as contained in DC 6514.  Under DC 6514, a 0 
percent rating is warranted for sinusitis detected by X-ray 
only.  A 10 percent rating requires one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  

An incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  38 C.F.R. 
§ 4.97, DC 6514 [Note].  

The medical evidence for consideration in this case includes 
a VA sinuses examination report, dated in November 1999, 
which shows that the veteran complained of difficulty 
breathing through his nose and occasional swelling in the 
nasal region.  He also complained of a painful cheek and 
epistaxis, and that he had difficulty using chemicals while 
at his job as a maintenance man.  He reported a history of 
sinusitis, and that he used antihistamines and decongestants.  
The examiner indicated that there were no periods of 
incapacitation due to nasal symptoms.  There was a marked 
external deformity due to septal collapse and fractured nasal 
bone.  An approximately 40 percent obstruction of the left 
nostril and 30 percent obstruction of the right nostril were 
noted due to septal deviation and dislocation.  There was no 
tenderness, purulent discharge or crusting.  X-rays revealed 
minimal leftward deviation of nasal septum, and engorged 
nasal turbinates mucosa associated with rhinitis.  The 
diagnosis was status post nasal fracture secondary to trauma.  

X-rays from Hospital San Pablo, dated in February 2000, show 
that the paranasal sinuses are well developed, with diffuse 
clouding of the left antral with thickened mucous membranes 
in the floor of the antrae consistent with sinusitis, and 
mild septal deviation to the left.  The remaining sinuses 
were well aerated and free of disease.  The impression was 
left maxillary sinusitis.  

A May 2000 computerized tomography (CT) scan report from 
Central Medico Del Caribe shows that there was evidence of 
mucosal thickening at the ethmoid sinuses, bilaterally.  
Turbinates were asymmetrical, thickened on the left and 
somewhat deformed.  Maxillary sinuses were partially obscured 
by dental artifacts.  Frontal sinuses were normal.  

A letter from Luis E. Valledor, M.D., dated in December 2000, 
shows that Dr. Valledor states that the veteran has been a 
patient since February, with a diagnosis of acute sinusitis.  
Aggressive treatment was started, to include oral 
antibiotics, decongestants and a nasal steroid.  He condition 
improved but did not resolve after this treatment.  A CT scan 
indicated that he had chronic sinusitis, which is currently 
being controlled with oral and nasal medication.  

A VA sinuses examination report, dated in January 2001, shows 
that the veteran complained of recurrent nasal discharge and 
nasal congestion.  There was interference of breathing 
through the nose.  There was no purulent discharge, 
tenderness, crusting, dyspnea or speech impairment.  
Treatment was only by medications.  There was congested 
turbinate with watery discharge.  X-rays of the paranasal 
sinuses were normal.  The diagnosis was allergic rhinitis.  

In view of the all of the foregoing, the Board finds that the 
overall symptomatology more nearly approximates the criteria 
for a finding of a 0 percent (noncompensable) evaluation 
under DC 6513.  There is no evidence that the veteran has one 
or two incapacitating episodes per year of sinusitis 
requiring prolonged antibiotic treatment.  Nor does the 
evidence show that he has three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  In this regard, 
although Dr. Valledor indicated that the veteran had been 
receiving treatment for sinusitis, he did not report any 
symptoms of the type and duration which satisfy the criteria 
for the 10 percent rating under DC 6513.  In addition, the 
most recent evidence of record is the January 2001 VA 
examination report which shows that there was no diagnosis of 
sinusitis, and that the veteran's congestion was attributed 
to allergic rhinitis (a condition for which service 
connection is not in effect).  Furthermore, there was no 
evidence of purulent discharge, headaches or crusting.  X-
rays taken at that time were normal.  This examination report 
is the most recent evidence of record, and the Board finds 
that it is more probative of the veteran's current condition.  
See Francisco, supra.  Finally, the Board points out that to 
the extent that the veteran has difficulty breathing due to 
his deviated nasal septum, he has been granted service 
connection for this disability, and is receiving compensation 
for this symptom under 38 C.F.R. § 4.97, DC 6502.  He 
therefore may not be compensated for these symptoms under DC 
6513.  See 38 C.F.R. § 4.14 (2000) (avoidance of pyramiding).  

In summary, the Board finds that the preponderance of the 
evidence is against the claim that the veteran's sinusitis 
symptoms warrant the next higher rating of 10 percent.  
Therefore, the claim must be denied.  

B.  Scar, Left Cheek

In September 1984, the RO granted service connection for 
"scar, traumatic injury, left cheek, mildly disfiguring."  
In September 1999, the veteran filed a claim for an increased 
(compensable) rating, which the RO denied in December 1999.  
The veteran has appealed.  

A review of the veteran's written statements, and in 
particular the transcript from his hearing, held in January 
2001, shows that he asserts that a compensable evaluation is 
warranted for his scar, left cheek, because this scar in 
noticeable from a distance, and is disfiguring.  In addition, 
the claims file contains two photographs of the veteran.  One 
of these pictures contains two close-up views of the left 
side of the veteran's face.  

Under Diagnostic Code 7800, a 10 percent evaluation requires 
a moderately disfiguring scar of the head, face, or neck.  38 
C.F.R. § 4.118 (2000).  

A VA scar examination report, dated in November 1999, shows 
that the veteran reported that there had been no 
complications or infections of the laceration of his face.  
On examination, there was mild altered sensation of the left 
lateral aspect of his face.  There was a "mild scar" on the 
left lateral face at the height of the mandible that was nine 
centimeters long and diagonal in shape.  There was no 
tenderness and no adherence.  Texture was smooth.  There was 
no ulceration or breakdown of the skin, and there was good 
vascularization to the area.  There was no tissue loss, and 
no inflammation, edema, keloid formation or discoloration.  
There was no limitation of function due to the scar.  The 
diagnosis was left facial scar, no loss of function, non-
disfiguring.  

A VA scar examination report, dated in January 2001, shows 
that the veteran complained of "decreased sensation over 
[the] area of the mandible scar."  On examination, at the 
left mandible there was a linear-shaped, "area of 
depression" measuring 3 cm. x .5 cm., which was non-tender.  
This area was non-adherent, and smooth in texture.  There was 
no ulceration or skin breakdown.  The depression at the left 
mandible was characterized as "mild."  There was minimal 
tissue loss at the left-side mandible.  There was no 
inflammation, edema, keloid formation or discoloration.  
There was no disfigurement or limitation of function due to 
the scar.  The diagnosis was residuals of left-side face 
trauma and laceration.  

The Board finds that the preponderance of the evidence is 
against the claim, and that it must be denied.  A 10 percent 
evaluation requires a moderately disfiguring scar of the 
head, face, or neck.  In this case, the November 1999 VA scar 
examination report shows that there was a "mild scar" on 
the veteran's left lateral face at the height of the mandible 
that was non-disfiguring.  The January 2001 VA scar 
examination report shows that there was a mild depression at 
the left mandible, with no disfigurement.  In summary, both 
of the VA examination reports indicate that the veteran's 
scar is not disfiguring, and there is no contrary evidence of 
record.  Therefore, the claim must be denied.  

A compensable rating is not warranted under any other 
potentially applicable code.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Under 38 C.F.R. § 4.118, DC 7803, a 10 
percent evaluation is warranted for superficial scars if they 
are poorly nourished with repeated ulceration.  Under 
38 C.F.R. § 4.118, DC 7804, superficial scars that are tender 
and painful on objective demonstration, a 10 percent 
evaluation is warranted.  Under 38 C.F.R. § 4.118, DC 7805, 
other scars will be rated on limitation of function of the 
part affected.  

However, both the November 1998 and January 2001 VA 
examination reports indicate that the veteran's scar was 
nontender, and that it is not productive of either repeated 
ulceration, or functional loss.  There is no evidence that 
the scar is poorly nourished.  Therefore, a compensable 
rating under DC's 7803, 7804 or 7805 is not warranted.  

C.  Conclusion

In reaching these decisions, the Board has considered the 
veteran's statements and testimony.  However the 
preponderance of the evidence is against finding that the 
criteria for increased evaluations for deviated nasal septum, 
maxillary sinusitis, or scar, left cheek, have been met.  In 
reaching these decisions, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the appellant's claims for increased 
ratings, such rule is not for application in this case.  
Veterans Claims Assistance Act (section 4, 114 Stat. 2096, 
2098-2099); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

ORDER

An effective date of September 30,1999 and no earlier for the 
10 percent rating for deviated nasal septum is granted with 
payment of benefits commencing on October 1, 1999.  

A rating in excess of 10 percent for service-connected 
deviated nasal septum is denied.  

A compensable rating for service-connected maxillary 
sinusitis is denied.  

A compensable rating for scar, left cheek, is denied.  


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 

